Exhibit 10.1

 

Lease Agreement (First Floor)

 

Landlord’s Name / Address:

 

Ann Arbor Real Estate Group, L.L.C.

 

 

c/o Forge Property Management

 

 

5 Research Drive, Suite B

 

 

Ann Arbor, MI. 48103

 

 

 

Tenant’s Name / Address:

 

Millendo Therapeutics, Inc.

 

 

301 N. Main, Suite 100

 

 

Ann Arbor, MI. 48104

 

By this Lease Agreement (“Lease”) dated as of December 12, 2018 (the “Effective
Date”), by and between Millendo Therapeutics, Inc., a Delaware corporation (the
“Tenant”) and Ann Arbor Real Estate Group, L.L.C., a Michigan limited liability
company (the “Landlord”), Landlord leases to the Tenant and Tenant leases from
Landlord the entire first floor (approximately 11,000 square feet of office
space) of the building located in the City of Ann Arbor, County of Washtenaw,
State of Michigan, and commonly known as 110 Miller Avenue (the “Premises”) upon
the terms, covenants and conditions set forth in this Lease.

 

1.0          Term.  This Lease shall be for a term of Five (5) years (the
“original term”) commencing on the date that is 7 days after the Possession Date
(the “Commencement Date”).  Landlord agrees to deliver possession of the
Premises to Tenant in good working order and habitable condition on the day
immediately after the existing tenant vacates the Premises (the “Possession
Date”), which Landlord anticipates will occur on April 1, 2019 (the “Anticipated
Possession Date”).  If for any reason Landlord is unable to deliver possession
of the Premises to Tenant in the condition required herein on the Anticipated
Possession Date, Landlord shall not be liable for any damages therefor, nor
shall this Lease be void or voidable. Notwithstanding the foregoing, Landlord
agrees to use commercially reasonable efforts to cause the existing tenant to
vacate the Premises on or before the Anticipated Possession Date.

 

2.0          Rent.  Tenant shall pay as Base Rent to the Landlord for the first
60 months of the term the amount equal to $1,985,617 in lawful money of the
United States payable in monthly installments in advance on the first day of
each month as follows:

 

Year 1:   $ 31,166.67 per month,  $ 374,000 annually

Year 2:   $ 32,101.67 per month,  $ 385,220 annually (3% Increase)

Year 3:   $ 33,064.75 per month,  $ 396,777 annually (3% Increase)

Year 4:   $ 34,056.67 per month,  $ 408,680 annually (3% Increase)

Year 5:   $ 35,078.33 per month,  $ 420,940 annually (3% Increase)

 

The first Base Rent monthly payment shall be due on the earlier of either the
Commencement Date or the Possession Date, subject to paragraph 1.0.

 

3.0          Late Charges.  Rent is due on the first day of each month.  Any
payment received by the Landlord after the fifth (5th) day of the month is
subject to a 5% late charge.

 

4.0          Tenant’s Option to Renew.  Tenant is hereby granted the option to
renew this Lease for two (2) additional periods of five (5) years each, on the
same terms and conditions contained herein

 

Millendo Therapeutics, Inc.

 

1

--------------------------------------------------------------------------------



 

except for the Rent to be paid hereunder, this option being granted upon the
condition that (a) written notice of the exercise of the option shall be given
by Tenant to Landlord not less than one hundred twenty (120) days prior to the
end of the original term of this Lease, and (b) at the time of the giving of
such notice and at the expiration of the then expiring Lease period, there are
no defaults in the covenants, agreements, terms and conditions on the part of
Tenant to be kept and performed hereunder which have continued beyond applicable
notice and cure periods and all rents are and have been fully paid.  Each
renewal period shall commence on the day following the end of the original term
of this Lease or the end of the preceding renewal period, as the case may be.

 

5.0          Rent During Renewal Periods.  During each of the renewal period(s),
if any, Base Rent shall continue to escalate at the annual rate of 3.0% over the
prior twelve month period’s Base Rent.  The annual Base Rent for the first
twelve (12) month period of the first renewal period (Year 6) shall be $
433,568.

 

6.0          Utilities and Other Tenant Costs.  Tenant shall be responsible for
the payment of a prorated share, 29.0%, of Landlord’s gas, electric, water and
sewer charges for the building at 110 Miller Avenue, which shall be considered
as additional rent.  Landlord will bill Tenant and Tenant shall reimburse
Landlord on a monthly basis.  Tenant shall be responsible for all phone,
internet, data and cable television, alarm systems, business insurance and
janitorial services that are incurred in its own space.

 

7.0          Condition of Premises.  Tenant acknowledges that it has examined
the Premises prior to executing this Lease, and knows conditions thereof, and
that no representations as to the conditions or state of repairs therefore have
been made by Landlord, or its agents, which are herein not expressed.  Landlord
represents and warrants that the Premises (including the heating, air
conditioning, ventilation, electrical, plumbing, and sewage systems) are in good
working order and in a habitable condition. Tenant shall accept the Premises on
an “as is” basis with no additional improvements or modifications by Landlord
other than those described in Exhibit A.

 

8.0          Use of Premises.  Tenant shall use the Premises for office purposes
and for no other use without the prior written authorization of the Landlord.  
Tenant shall have the shared use of all common areas in the building and the
parking lot servicing the building in common with all other tenants of the
building.

 

9.0          Maintenance, Repairs, and Alterations.  Landlord shall have the
right to enter the Premises at all reasonable hours upon not less than
twenty-four (24) hours’ prior notice to tenant (except in the event of an
emergency, in which case Landlord shall provide such notice as is reasonable
under the circumstances), to inspect the Premises and to make any installations
or repairs deemed by Landlord to be necessary to the use and occupancy of the
Premises and other parts of the building.

 

A.            Landlord, at its expense, shall be responsible for the maintenance
and repairs of the following: (a) exterior roof (including, without limitation,
all skylights), exterior walls, exterior windows (including, without limitation,
the windows overlooking the interior courtyard) and all structural elements of
the building; (b) all building mechanical systems, including heating, air
conditioning, ventilation, electrical, and plumbing; (c) building grounds and
parking lot, including snow removal and lawn care, and (d) building access
control systems.

 

2

--------------------------------------------------------------------------------



 

B.            Tenant, at its expense, shall be responsible for:
(a) janitorial/cleaning services and supplies for Tenant’s Premises;
(b) maintenance and repair of any data/telecommunications equipment and wiring
(including server room HVAC) utilized by Tenant, Tenant installed appliances,
security systems; and (c) damage to existing interior appurtenances of the first
floor.

 

C.            All data/telecommunications equipment and wiring necessary to
serve Tenant (and not in place at Lease Commencement) shall be installed and
located in the Premises at Tenants sole cost.   Tenant will be required to
remove all telecommunications equipment and abandoned low-voltage wiring
installed by Tenant from the Premises upon expiration of Lease unless written
approval from Landlord is obtained.  Tenant’s data/telecommunications
contractors may attain access to Building wiring closets with reasonable advance
notice to Lessor.

 

D.            Tenant shall not make any alterations, additions, or improvements
to the Premises without the prior written consent of Landlord, which will not be
unreasonably withheld.  Tenant’s request must include a reasonably detailed
plans and a written description of the scope of the desired work.  Tenant shall
be responsible for obtaining all required building permits for such work, and
shall provide a copy of same to Landlord. At the conclusion of such work,
Landlord shall have the right to inspect same, and Tenant shall provide
“as-built” drawings and plans to Landlord reflecting the changes made.  All
alterations, additions, or improvements made by Tenant to or upon the Premises,
(except signs, equipment, other removable trade fixtures,
data/telecommunications equipment and wiring, and interior decorations shall
remain the property of Tenant and are removable by them) shall at once, when
made or installed, be deemed to have attached to the freehold as permanent
fixtures and shall become Landlord’s property.

 

E.             Tenant shall not make any roof/wall holes or penetrations to the
outside without written permission from the Landlord. Subsequent water damage to
any part of the building caused by a roof or wall penetration (approved or not)
will be the responsibility of the Tenant.

 

F.              Upon expiration or termination of this Lease, Tenant shall
deliver up the Premises in the good condition, subject to ordinary wear and tear
and damage by the elements.

 

10.0        Signs.  Tenant’s name may be placed at any location mutually agreed
upon by Landlord and Tenant and in compliance with all local ordinances and
regulations. Tenant shall be responsible for the cost and installation of any
approved sign.  Tenant shall remove such sign(s) upon termination or expiration
of this Lease.

 

11.0        Damage to Premises.  If the Premises are damaged by fire or other
casualty, then Landlord shall repair the Premises as speedily as possible, and
the rent shall be abated in whole or in part, according to the portion of the
Premises which is rendered unusable.  If the Premises cannot be repaired within
one hundred eighty days (180) of such casualty, then Tenant may terminate this
Lease by giving notice to Landlord within thirty (30) days after the Landlord
has notified Tenant of the time required to repair the Premises.  Landlord
shall, in its sole judgment, reasonably exercised, determine the length of time
required to repair the Premises, and shall notify Tenant of such determination
within ten (10) days after the occurrence of the fire or other casualty. 
Notwithstanding the foregoing, if the Premises are so damaged by fire or other
casualty that demolition or substantial reconstruction is required, then either
party may terminate this Lease by giving notice to the other party within thirty
(30) days after the date of such damage.

 

3

--------------------------------------------------------------------------------



 

12.0        Eminent Domain.  If any part of the Premises is taken by public
authority under the power of eminent domain then this Lease shall terminate on
the part so taken on the date possession of the Premises is required for public
use, and any pre-paid rent shall be refunded to the Tenant.  In such a
circumstance, Landlord and Tenant shall also each have the right to terminate
this Lease for any remaining portion of the Premises upon written notice to the
other, which notice shall be delivered within thirty (30) days following the
date notice is received of such taking.  If neither party terminates this Lease,
Landlord shall make all necessary repairs to the Premises and the building and
the improvements in which the Premises are located to render and restore it to a
complete architectural unit, and Tenant shall continue in possession of the
portion of the Premises not taken under the power of eminent domain, under the
terms and conditions provided in this Lease, except that the monthly rent shall
be reduced in direct proportion to the amount of the Premises so taken.  All
damages awarded for such taking shall belong to and shall be property of the
Landlord, whether such damages are awarded as compensation for diminution in
value of the leasehold or to the fee of the Premises.

 

13.0        Liability

 

(a)      Indemnity.  To the maximum extent this Lease may be made effective
according to law, Tenant and Landlord agree to indemnify and save harmless each
other from and against all claims of third parties of whatever nature arising
from any act, omission, or negligence of the indemnifying party or the
indemnifying party’s contractors, licensees, invitees, agents, servants, or
employees.  This indemnity and hold harmless provision shall include indemnity
against all costs, expenses, and liabilities incurred in or in connection with
any such claim or proceeding brought thereon, and the defense thereof.  The
indemnifying party shall have sole control over the defense and settlement of
all claims to which indemnification is being provided hereunder.

 

(b)      Tenant’s Risk.  To the maximum extent this Lease may be made effective
according to law, Tenant agrees to use and occupy the Premises and to use such
other portions of the building as Tenant is given the right to use at Tenant’s
own risk; and Landlord shall have no responsibility or liability for any loss of
or damage to fixtures or other personal property of Tenant or Tenant’s agents,
employees, independent contractors, or invitees for any other reason than the
intentionally wrongful acts or negligent acts or omissions of Landlord or
Landlord’s agents, employees, independent contractors, or invitees.  The
provisions of this section shall be applicable from and after the execution of
this Lease and until the end of the Lease term, and during such further period
as Tenant may use or be in possession of any part of the Premises.

 

(c)       Injury Caused by Third Parties.  To the maximum extent this Lease may
be made effective according to the law, Tenant agrees that Landlord shall not be
responsible or liable to Tenant, or those claiming by, through, or under Tenant,
for any loss or damage that may be occasioned by or through the acts or
omissions of persons occupying adjoining Premises or any part of the Premises
adjacent to or connecting with the Premises or any part of the building, or
otherwise or for any loss or damage resulting to Tenant or those claiming by,
through, or under Tenant, or its or their property, from breaking, bursting,
stopping, or leaking of electric cables and wires, water, gas, sewer, or steam
pipes, from roof leaks, fire, or any other like causes unless caused by
Landlord’s negligence or willful misconduct.

 

14.0        Insurance.  Landlord will obtain and maintain, at all times until
termination of this Lease and surrender of the Premises to Landlord, fire and
extended insurance covering the building and the Premises, including common
areas, and all other improvements to the building made by

 

4

--------------------------------------------------------------------------------



 

Landlord but specifically excluding Tenant betterments installed by Tenant, and
providing the insurance protection to Landlord described in this Lease. 
Landlord will retain in its possession the original policy and all endorsements,
renewal certificates and new policies, if any, issued during the term but will
provide Tenant, upon request, with copies of said policy or certificates of self
insurance.  Landlord will also maintain comprehensive general liability
insurance coverage against claims for, or arising out of, bodily injury, death
or property damage occurring in, on or about the building and the Premises or
property in, on or about the street, sidewalks or properties adjacent to the
building and the Premises.  The policy shall carry limits, including coverage
under umbrella policies of not less than $1,000,000 per occurrence and
$2,000,000 aggregate.

 

In addition to the above, and not by the way of substitution thereof, Tenant
shall obtain, at its own expense, comprehensive general liability insurance
against claims for, or arising out of, bodily injury, death or property damage
occurring on the Premises and shall have minimum limits of coverage of
$1,000,000 per occurrence and $2,000,000 annual aggregate.  Tenant will cause to
have named as additional insured Ann Arbor Real Estate Group, L.L.C. and Forge
Enterprises International, Inc. d/b/a/Forge Property Management.  Upon written
request from Landlord, Tenant will deliver proof of insurance in a form
acceptable to Landlord.

 

15.0        Bankruptcy and Insolvency.  If the leasehold estate hereby created
shall be taken in execution, or by other process of law, or if Tenant shall be
declared bankrupt or insolvent, according to law, or any receiver be appointed
for the business and property of Tenant, or if any assignment shall be made of
the Tenant’s property for the benefit of creditors, then in such event this
Lease may be canceled at the option of the Landlord.  If the Landlord chooses to
cancel this Lease, Landlord must give notice to Tenant in writing in accordance
with Section 18.0 contained herein.

 

16.0        Subordination of Lease.  Tenant agrees that Landlord may subordinate
this Lease to its present or any subsequent mortgage on the Premises, provided
that (a) such subordination shall not interfere with Tenant’s continued
occupancy of the Premises pursuant to the term of this Lease and (b) Landlord
provides Tenant with a commercially reasonable written Estoppel, Non-Disturbance
and Attornment Agreement (“ENDA”) executed by Landlord and the mortgagee. 
Tenant agrees to execute any and all instruments as may be reasonably requested
from time to time by Landlord in order to evidence the above described
subordination of this Lease to any mortgage.  Tenant agrees to execute,
acknowledge and deliver to Landlord written request from Landlord within thirty
(30) days of a statement in writing certifying this Lease is unmodified and in
full force and effect (or if there have been modifications, that the same is in
full force and effect as modified, and stating said modifications), and the
dates to which the rent and other charges have been paid in advance, if any, it
being intended that any such statement delivered pursuant to this paragraph may
be relied upon by any prospective purchaser, mortgagee, or assignee.

 

17.0        Landlord’s Remedies.

 

(a)   In the event Tenant shall fail to pay the rent or any other obligation
involving the payment of money reserved herein when due, Landlord shall give
Tenant written notice of such default and if Tenant shall fail to cure such
default within thirty (30) days after receipt of such notice, Landlord shall, in
addition to its other remedies provided by law, and in this Lease, have the
remedies set forth in subparagraph (c) below.

 

(b)   If Tenant shall be in default in performing any of the terms of this
Lease, other than the payment of rent or any obligation involving the payment of
money, Landlord shall give Tenant written notice of such default, and if Tenant
shall fail to cure such default within forty-five (45)

 

5

--------------------------------------------------------------------------------



 

days after receipt of such notice, or if the default is of such a character as
to require more than forty-five (45) days to cure, then if Tenant shall fail
within said forty-five (45) day period to commence and thereafter proceed
diligently to cure such default, then in either of such events, Landlord may (at
its option and in addition to other legal remedies) cure such default for the
account of Tenant and be reimbursed by Tenant for the reasonable cost of such
cure.  Such reimbursement shall be additional rent for all purposes hereunder,
including subparagraph (a) above and shall be paid by Tenant with the next
monthly installment of rent.

 

(c)  If any rent or any other obligation involving the payment of money shall be
due and unpaid or Tenant shall be in default upon any of the terms of this
Lease, and such default has not been cured after notice and within the time
provided in subparagraphs (a) and (b) above, then Landlord may seek to take
possession pursuant to legal proceedings or any notice provided for by law and 
Landlord may terminate this Lease from time to time and re-let the Premises or
any part thereof on such terms and conditions as Landlord shall in its sole
discretion deem advisable.  Any payments as a result of such re-letting shall be
applied; first, to the payment of any indebtedness of Tenant to Landlord other
than rent due hereunder; second, to the payment of any reasonable costs incurred
by Landlord in obtaining possession and re-letting the Premises, including,
without limitation, legal fees, brokerage commissions and the cost of any
reasonable alterations, and repairs to the Premises; third, to the payment of
rent due and unpaid hereunder; and the residue, if any, shall be held by
Landlord and applied in payment of future rent as the same may become due and
payable hereunder.  Tenant shall be liable to Landlord for any deficiency.  Both
parties shall use their best efforts to mitigate such party’s damages suffered
under this Lease.

 

(d)  All rights and remedies of Landlord hereunder shall be cumulative and none
shall be exclusive of any other rights and remedies allowed by law.

 

18.0        Notices.  Any notice that either party desires or is required to
give under this Lease to the other party or to any other person shall be in
writing and either personally served or sent by certified or registered mail. 
Notice shall be deemed communicated 48 hours from the time of mailing if mailed
as provided in this paragraph.

 

Notices for the Tenant should be sent to:

 

Millendo Therapeutics, Inc.

301 N Main St., Suite 100 and (after the commencement of the original term) 110
Miller Ave., Suite 300

Ann Arbor, MI.  48104

Attn:  General Counsel

 

Notices for the Landlord should be sent to:

 

Ann Arbor Real Estate Group, LLC

c/o  Forge Property Management

5 Research Drive, Suite B

Ann Arbor, MI.  48103

 

19.0        Assignment.  The Tenant covenants not to assign or transfer this
Lease or mortgage the same or sublet said Premises or any part thereof without
the prior written consent of the Landlord, which consent shall not be
unreasonably withheld or delayed.  Any assignment, transfer, hypothecation,
mortgage or subletting without said written prior consent shall give the
Landlord the right to terminate this Lease and to re-enter and repossess the
Premises.  Except that the Tenant may withdraw request to assign or sublease, in
which case Landlord shall not have the right to terminate

 

6

--------------------------------------------------------------------------------



 

this Lease or repossess the Premises.  Notwithstanding the foregoing, Tenant
shall have the right to assign or sublease the Premises, or a portion thereof,
to any parent or affiliate or any entity resulting from a merger with tenant or
the sale of all substantially all of the tenant’s assets.

 

20.0        Successors.  This Lease shall be binding on and inure to the benefit
of the parties and their successors.

 

21.0        Severability.  The unenforceability, invalidity, or illegality of
any provision of this Lease shall not render the other provisions unenforceable,
illegal, or invalid.

 

22.0        Law of Michigan.  This Lease shall be construed and interpreted in
accordance with the laws of the State of Michigan.  Landlord, its successors and
assigns, consents to the jurisdiction of the appropriate courts of the State of
Michigan with respect to any other claims arising under this Agreement.

 

23.0        Environmental Matters.  Landlord represents and warrants to Tenant
that:

 

(a) Landlord has no notice or knowledge of any violation of any laws or
regulations affecting the real property on which the Premises is located or the
Premises itself, including any laws, ordinances, or regulations relating to the
soil, surface water and ground water of or on the property; and to the
Landlord’s best knowledge the real property and Premises are free of and do not
contain any pollution, contamination, or other environmental hazards which shall
include, but not be limited to, those identified under federal, state, or local
statute, ordinance, or regulation; and (b) Landlord has not received any notice
of or have any knowledge of any existing or threatened condemnation or other
litigation, administrative proceeding, or action of any kind involving this real
property or the Premises.

 

(b)  Both parties shall comply with all applicable laws and regulations relating
to the Premises, including environmental laws and regulations.  Each party shall
give immediate notice to the other of the release or the threatened release of
any hazardous material or any violation of any applicable environmental law or
regulation at or affecting the real property or the Premises, and such party
shall promptly undertake all obligations imposed upon it under applicable
environmental law or regulation as a result of such event.

 

24.0        Quiet Enjoyment.  So long as tenant pays the rent and otherwise
complies with this Lease, Tenant’s possession of the Premises will not be
disturbed by Landlord, its successors or assigns, and Tenant shall be entitled
to quiet enjoyment of the Premises.

 

25.0        Security Deposit.  The Landlord herewith acknowledges the receipt of
$ 31,166.67  for the Premises covered by this Lease Agreement, which the
Landlord shall retain as security for the faithful performance of all the
covenants, conditions, and agreements of this Lease, but in no event shall the
Landlord be obliged to apply the same upon rents or other charges in arrears or
upon damages for the Tenant’s failure to perform the said covenants, conditions,
and agreements; the Landlord may so apply the security at its option; and the
Landlord’s right to the possession of the Premises for non-payment of rent or
for any other reason shall not in any event be affected by reason of the fact
that the Landlord holds the security.  The said sum if not applied toward the
payment of rent in arrears or toward the payment of damages suffered by the
Landlord by reason of the Tenant’s breach of covenants, conditions, and
agreements of this Lease is to be returned to the to the Tenant within thirty
(30) days after termination of this Lease Agreement.  In no event is the
Landlord obligated to return the security deposit until the Tenant has vacated
all Premises and

 

7

--------------------------------------------------------------------------------



 

delivered possession to the Landlord.  In the event that the Landlord
repossesses himself of the said Premises because of the Tenant’s default or
because of the Tenant’s failure to carry out the covenants, conditions, and
agreements of this Lease, the Landlord may apply the said security upon all
damages as may be suffered to the date of said repossession and may retain the
said security to apply upon such damages as may be suffered or shall accrue
thereafter by reason of the Tenant’s default or breach.  The Landlord shall not
be obliged to keep the said security as a separate fund, but may mix the said
security with its own funds.

 

26.0        Parking.  Tenant shall have ten (10) parking spaces at no additional
cost in the lot adjacent to 110 Miller Avenue.  Landlord shall provide markings
or a sign designating the spots reserved for Tenant in the parking lot. 
Landlord currently rents non-reserved parking space passes at the Ann/Ashley
parking garage on a monthly basis.  These passes are available for
month-to-month sub-license by Premises’ occupants on a first come/first served
basis, subject to Landlord’s ability to rent said passes from Republic Parking;
availability of passes from current sub-licensees; and sub-licensee’s adherence
to parking location’s policies.  The monthly cost per each pass shall be
Landlord’s cost plus $10, with advance payments due to Landlord on the first day
of each month.  Landlord cannot make any warranties as to the availability or
condition of the parking spaces not provided under the agreement with Republic
Parking and/or Ann Arbor DDA.

 

27.0        Tenant Improvements. Upon or after Commencement Date of this Lease,
Tenant shall submit to Landlord for approval plans and specifications (the
“Plans”) for certain improvements, which improvements are to be completed by
Tenant’s contractors. Landlord shall have a period of seven (7) days thereafter
to review and either approve or provide detailed comments and revisions to such
Plans. If Landlord timely provides comments and revisions, Tenant shall have a
period of five (5) days thereafter to revise the Plans and resubmit same for
Landlord’s further review and approval as set forth herein. If Landlord fails to
timely respond to any submission of Plans within seven (7) days thereafter, then
such Plans shall be deemed approved by Landlord. Upon approval or deemed
approval, Tenant’s contractor shall commence and diligently pursue completion of
the improvements pursuant to the Plans and Landlord shall provide to Tenant an
allowance for such improvements in an amount equal to One Hundred Twenty-One
Thousand Dollars ($121,000). Such allowance may be used by Tenant for
improvements to the first floor or third floor of the 110 Miller building. 
Tenant shall be responsible for any and all costs of improvements, even if such
costs exceed the amount of such allowance.  The allowance shall be paid by the
Landlord to Tenant, or to Tenant’s contractor, in full or in installments, as
applicable, within ten (10) days after Landlord’s receipt of written
instructions from Tenant, accompanied by evidence of such costs (e.g., invoices
and/or paid receipts) and partial or full lien waivers from Tenant’s contractor
or subcontractors for such work.  In the event Landlord fails to pay all or any
portion of the foregoing allowance, Tenant shall have the right, but not the
obligation, to deduct such amounts from Tenant’s next monthly installment(s) of
Base Rent.

 

28.0        Covenant Against Liens. Tenant has no authority or power to cause or
permit any lien or encumbrance of any kind whatsoever, whether created by act of
Tenant, operation of law or otherwise, to attach to or be placed upon Landlord’s
title or interest in the building or the Premises, and any and all liens and
encumbrances created by Tenant shall attach to Tenant’s interest only. Tenant
covenants and agrees not to suffer or permit any liens to be placed against the
building or the Premises and in case of any such lien attaching or claim thereof
being asserted, based on work performed by or at the direction of Tenant, then
Tenant shall no later than forty-five (45) days from notice of the filing
thereof or from such claim being asserted (a) cause it to be released and
removed of record or (b) provide Landlord with endorsements (satisfactory to
Landlord and any Mortgagee of the building) to Landlord and Mortgagee’s title
insurance policies insuring against the existence

 

8

--------------------------------------------------------------------------------



 

of or attempted enforcement of such lien. In the event that such lien is not
released, removed, or insured over within the said forty-five (45) day period,
Landlord at its sole option may take all the action necessary to release and
remove such lien and Tenant shall, within ten (10) days following notice, either
before or after such release and removal, pay or reimburse Landlord for all
sums, costs and expenses (including, without limitation, reasonable attorneys’
fees and court costs) incurred by Landlord in connection with such lien together
with interest thereon at 10% from the date incurred until the date paid.

 

29.0        Right of First Refusal.  Provided Tenant is not in default of this
Lease beyond any applicable notice and cure periods, Tenant shall have the
option to rent additional space in the 110 Miller Avenue building if space
should become available. Landlord will notify Tenant within sixty (60) days in
advance as to the availability of space and the economic terms upon which
Landlord is willing to lease such space (the “Availability Notice”). Tenant
shall have fourteen (14) days to notify Landlord after receipt of the
Availability Notice, in writing, of its intention to enter negotiations for the
lease of the additional space.  Thereafter, the parties shall negotiate
exclusively and in good faith for 60 days for the lease of such additional space
(the “Negotiation Period”).  Such negotiations shall include a discussion
regarding reductions in the overall rent to be paid by Tenant for all space
leased by Tenant in the 110 Miller Avenue building. Should Tenant fail to timely
notify Landlord or reach agreement for such additional space in the allotted
time, Landlord, at its sole discretion, shall have the option to rescind this
right of first refusal and offer such space to a third party on the same terms
set forth in the Availability Notice. Notwithstanding the foregoing, if in the
60 day period following the Negotiation Period, Landlord receives an offer for
such additional space from, otherwise intends to lease such additional space to,
a third party on terms which are more favorable to the third party than those
set forth in the Availability Notice delivered to Tenant, then Landlord shall be
required to deliver a new Availability Notice to Tenant with such modified terms
and Tenant shall have a period of fourteen (14) days thereafter in which to
elect to lease the additional space on the terms set forth in the modified
Availability Notice.

 

30.0        Amendments.  Any amendments to this Lease must be in writing and
signed by both parties to the Lease agreement.

 

The parties hereby execute this Lease as of the Effective Date as written above.

 

TENANT:

 

 

 

Millendo Therapeutics, Inc.

 

 

 

By:

/s/ Julia C. Owens

   Date: February 1, 2019

 

Julia C. Owens

 

Its:

President and CEO

 

 

 

 

LANDLORD:

 

 

 

 

Ann Arbor Real Estate Group, LLC

 

 

 

 

By:

/s/ Eric Kchikian

   Date: February 1, 2019

 

Eric Kchikian

 

Its:

Managing Member

 

 

9

--------------------------------------------------------------------------------



 

Exhibit A

 

None.

 

10

--------------------------------------------------------------------------------